Citation Nr: 0606307	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  97-24 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.

2.  Entitlement to service connection for chest pains.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a right foot 
disorder.

7.  Entitlement to service connection for a right leg 
disorder.

8.  Entitlement to service connection for a left foot 
disorder.

9.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 decision by the RO in Newark, 
New Jersey, which found that no new and material evidence had 
been presented to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder 
and denied service connection for all remaining issues listed 
above.

In September 2004, the Board remanded the case for additional 
evidentiary and procedural development.  Thereafter, the 
denials of the claims on appeal were confirmed in a November 
2005 rating decision.  The case was then returned to the 
Board in January 2006. 

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

In correspondence received by VA and dated in July 2005, the 
veteran requested that VA adjudicate his appeal based on the 
standing record, but only after first obtaining recent 
records of his treatment for unspecified medical conditions 
in 2005 at the Wilmington, Delaware, VA Medical Center.  The 
claims file does not presently contain any VA medical records 
more recent than 2003.  VA has a statutory duty to assist a 
claimant in developing facts pertinent to his claim that 
includes searching for records in VA's possession.  See 
Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990).  Therefore, 
as the veteran has identified outstanding evidence that he 
believes to be relevant to his claims, and as he has 
requested that they be made a part of the record, the case 
must again be remanded for evidentiary development so that 
these medical records may be obtained and associated with the 
claims file.  See Moore v. Derwinski, 2 Vet. App. 375, 376 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The veteran must be contacted and 
asked to provide the names and addresses 
of all healthcare providers, VA and non-
VA, who treated his claimed 
disabilities.  After obtaining the 
necessary authorization, the RO must 
attempt to obtain copies of all such 
treatment records for their inclusion 
into the evidence.  This evidence must 
include, but is not limited to, the 
records of his reported treatment in 
2005 at the Wilmington VAMC. 

2.  Thereafter, the claims of 
entitlement to service connection for 
chest pains, TMJ dysfunction, allergies, 
a back disorder, a bilateral foot 
disorder, and a bilateral leg disorder, 
and whether new and material evidence 
has been submitted to reopen the claim 
of service connection for an acquired 
psychiatric disorder, must be considered 
based on all evidence of record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a Supplemental 
Statement of the Case containing notice 
of all relevant actions taken on the 
claim for benefits, to incorporate a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time must be allowed for 
response.  The case must then be 
returned to the Board for appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

